       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Abdinoor Hajiabdi, Abdikarim Abdulle,                 File No. 21-cv-268 (ECT/ECW)
Halima Abdulle, Seynab Abu, Fadumo
Adam, Mohamed Adan, Cabdikhadar
Axmad, Hassan Egal, Jama Husien,
Abdirahman Khalif, Mohamud Mire,
Mohamed Mohamed, Sacdi Said, and
Abdikarim Mohamed,

              Plaintiffs,                                OPINION AND ORDER

v.

Metropolitan Transport Network, Inc., d/b/a
MTN; MTN Leasing, LLC; and Tashitaa
Tufaa,

              Defendants.


Stephen W. Cooper and Stacey R. Everson, The Cooper Law Firm, Chartered,
Minneapolis, MN, for Plaintiffs.

Sharon Robin Markowitz, Kristin Berger Parker, and Anne Marie Buethe, Stinson LLP,
Minneapolis, MN, for Defendants.


      Plaintiffs, United States citizens of Somali heritage who are or were employees of

Defendant Metropolitan Transportation Network, Inc. (“MTN”), assert numerous claims

against MTN, its owner, Tashitaa Tufaa, and an affiliated business organization, MTN

Leasing, LLC. Plaintiffs’ claims arise under federal and state law and fall into several

buckets. There are national-origin discrimination claims, disability discrimination claims,

whistleblower claims, wage claims, and tort claims. Defendants have filed a motion to

dismiss some of Plaintiffs’ claims under Federal Rule of Civil Procedure 12(b)(6). ECF
        CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 2 of 22




No. 8. In response to Defendants’ motion, Plaintiffs consented to the dismissal of some

claims.1 Left for adjudication are Plaintiffs’ conversion, breach-of-fiduciary-duty, fraud,

and unjust-enrichment claims. These claims will be dismissed because they are not

plausibly pleaded.

                                              I2

       MTN, a corporation with offices in Fridley, Minnesota, contracts with the

Minneapolis Public Schools (Special School District No. 1) “and other [Minnesota] schools

to provide transportation services for students and other transportation services[.]” Am.

Compl. ¶¶ 4, 32 [ECF No. 6]. MTN “operates a fleet of over 300 vehicles and has more[]

than 300 employees.” Id. ¶ 8. Tufaa owns MTN and is “actively involved” in its

“operations and decision-making.” Id. ¶ 6. Plaintiffs are current or former employees of

MTN who “worked primarily as bus drivers or dispatchers.” Id. ¶ 1. Plaintiffs are United

States citizens “of Somali heritage and birth.” Id. ¶¶ 2, 3.

       In their Amended Complaint, Plaintiffs advance claims in six counts: (1) Plaintiffs

allege that MTN discriminated against them “based on their national origin” and assert

claims under Title VII and the Minnesota Human Rights Act. Am. Compl. ¶¶ 76–83.



1
       Plaintiffs consented to the dismissal without prejudice of all claims against MTN
Leasing, LLC, and claims against Tufaa for violations of Title VII, the Americans with
Disabilities Act, and the Minnesota Human Rights Act. Pls.’ Mem. in Opp’n at 19–20
[ECF No. 21]; Defs.’ Reply Mem. at 18 [ECF No. 24].
2
       In accordance with the standards governing a Rule 12(b)(6) motion, the facts are
drawn entirely from the Amended Complaint. See Gorog v. Best Buy Co., 760 F.3d 787,
792 (8th Cir. 2014).


                                              2
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 3 of 22




Though Plaintiffs do not include allegations regarding disability discrimination explicitly

in Count 1, the Amended Complaint elsewhere includes such allegations, see, e.g., id.

¶¶ 20, 26, 61–62, 64–65, and presumably based on these allegations, Plaintiffs also include

in Count 1 a claim under the American with Disabilities Act. Id. at 11 (Count 1 heading).

(2) In Count 2, Plaintiffs allege that MTN “was entrusted with funds” obtained from the

Minneapolis Public Schools “that belonged to Plaintiffs” but “used them for its own

purposes.” Id. ¶¶ 84, 86. Based on these allegations, Plaintiffs assert claims under

Minnesota common law for conversion and breach of fiduciary duty. Id. at 12 (Count 2

heading). (3) Plaintiffs allege that MTN failed to pay overtime wages in violation of the

Fair Labor Standards Act and the Minnesota Fair Labor Standards Act. Id. ¶¶ 89–96. (4)

Plaintiffs allege that MTN has failed “to promptly and accurately pay wages” to them in

violation of the Minnesota Payment of Wages Act, Minn. Stat. § 181.101, et seq., and other

unspecified federal and state wage-and-hour laws. Am. Compl. at 13 (Count 4 heading)

and ¶¶ 97–101. (5) Plaintiffs allege in Count 5 that “MTN intentionally engaged in a

pattern and practice of fraudulent inducements to Plaintiffs to obtain their labor and/or to

obtain compensation from third parties for representing that [Plaintiffs] were its employees

and ready for work.” Id. ¶ 102. Based essentially on this allegation, Plaintiffs assert

Minnesota common-law claims for fraud and unjust enrichment. Id. ¶¶ 102–116. (6)

Finally, Plaintiffs allege in Count 6 that they were subjected to adverse treatment because

they reported several legal violations to MTN, and they assert “[w]histleblower” claims

under unspecified Minnesota common law and statutes. Id. at 16 (Count 6 heading) and

¶¶ 117–122. Except for their abandoned discrimination claims against Tufaa, Plaintiffs are


                                             3
        CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 4 of 22




understood to assert each of these claims against MTN and Tufaa. See id. ¶ 7 (“Unless

otherwise noted, Defendants . . . will be collectively referred to as Defendant MTN.”).

       As mentioned, Defendants’ motion challenges Plaintiffs’ conversion and breach-of-

fiduciary-duty claims in Count 2 and the fraud and unjust-enrichment claims in Count 5,

so a somewhat more particular description of the allegations underlying these claims is

useful. The conversion and breach-of-fiduciary duty claims in Count 2 both arise out of

the same allegations concerning MTN’s use of funds from the Minneapolis Public Schools.

Plaintiffs allege that in 2020, after COVID-19 prompted the cancellation of in-person

classes, the Minneapolis Public Schools “committed to paying drivers, including Plaintiffs,

through the end of the school year.” Id. ¶ 43. Though MTN “took the money” from the

Minneapolis Public Schools and said it would pay Plaintiffs, MTN “pocketed some

intended for Plaintiffs, [] paid Plaintiffs much less than should have been paid[,]” and “used

the money for its own purposes.” Id. ¶¶ 44, 46, 47. Plaintiffs allege that the Minneapolis

Public Schools “entrusted” these funds to MTN for Plaintiffs. Id. ¶ 84.3


3
       Plaintiffs also allege that MTN obtained funds through the Federal Paycheck
Protection Program (“PPP”) “to pay those same wages for which they were already being
compensated, but had not appropriately paid.” Am. Compl. ¶ 29. Backed by the United
States Small Business Administration, PPP is a loan program established during the
COVID-19 pandemic and “designed to provide a direct incentive for small businesses to
keep their workers on payroll.” Paycheck Protection Program: First Draw PPP Loan,
U.S. Small Business Administration, https://www.sba.gov/funding-programs/loans/covid-
19-relief-options/paycheck-protection-program/first-draw-ppp-loan (last visited Aug. 30,
2021). Though Plaintiffs seem to suggest that MTN acted inappropriately in the way it
obtained and used PPP funds, see Am. Compl. ¶¶ 29–31, Plaintiffs do not rely on their
PPP-related allegations to support their conversion and breach-of-fiduciary-duty claims,
see Pls.’ Mem. in Opp’n at 3 (identifying “exactly what Plaintiffs allege to support Count
[2]” and limiting those allegations to MTN’s receipt and use of funds from the Minneapolis
Public Schools).

                                              4
        CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 5 of 22




       It is not clear precisely which of the Amended Complaint’s allegations support

Count 5’s fraud claim.4 Plaintiffs allege that MTN made several representations, some to

Plaintiffs and others to third parties. MTN’s representations to Plaintiffs include: (a) that

it would “correct” underpayments on paychecks, Am. Compl. ¶ 36; (b) that it “could no

longer provide” certain “raw data” underlying payroll records, id. ¶ 39; and (c) that it would

“pay the drivers, including Plaintiffs, but claimed that the [Minneapolis Public Schools]

had not paid the funds for the employees[,]” id. ¶ 44. Without identifying particular

statements, Plaintiffs also allege that MTN “intentionally engaged in a pattern and practice

of fraudulent inducements to Plaintiffs” and “made a series of materially[]false statements

to Plaintiffs about their compensation. Id. ¶¶ 102, 103. Plaintiffs also allege that MTN

“continued to represent to the paying third parties [i.e., the Minneapolis Public Schools

and the federal government] that Plaintiffs continue[d] to work for them, in order to obtain

funds, but have not paid those Plaintiffs anything, and have contradicted themselves

regarding the status of said Plaintiffs.” Id. ¶ 31 (emphasis added); see also id. ¶¶ 70–71

(repeating allegation that MTN represented to third parties that Plaintiffs were employees

“to continue obtaining funds”).

       Plaintiffs’ explanation of Count 5’s unjust enrichment claim suggests it follows

from their fraud claim. Plaintiffs allege: “As a direct result of the fraudulent behavior,

Defendant MTN has enjoyed unjust enrichment.” Id. ¶ 115. This claim also seems to


4
       In their brief in opposition to Defendants’ motion, Plaintiffs identify 45 numbered
paragraphs from the Amended Complaint that “among others, bear on the issue of fraud.”
Pls.’ Mem. in Opp’n at 9. Some of the paragraphs Plaintiffs identify have no apparent
connection to the fraud claim. See, e.g., Am. Compl. ¶¶ 61–65.

                                              5
        CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 6 of 22




depend on the same core allegations that support Plaintiffs’ conversion and breach-of-

fiduciary-duty claims—i.e., that MTN improperly obtained and retained funds from the

Minneapolis Public Schools.

                                              II5

       In reviewing a motion to dismiss for failure to state a claim, a court must accept as

true all of the factual allegations in the complaint and draw all reasonable inferences in the

plaintiff's favor.   Gorog, 760 F.3d at 792 (citation omitted).        Although the factual

allegations need not be detailed, they must “raise a right to relief above the speculative

level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The

complaint must “state a claim to relief that is plausible on its face.” Id. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

       Because it challenges only state-law claims, Defendants’ motion implicates settled

rules regarding a federal court’s application of state law. “[F]ederal courts exercising



5
        There is subject matter jurisdiction over this case. Plaintiffs assert claims arising
under federal law, 28 U.S.C. § 1331, and there is supplemental jurisdiction over Plaintiffs’
state-law claims, id. § 1367(a). Some of Plaintiffs’ federal and state claims arise from
identical facts. These include at least Plaintiffs’ claims for national-origin discrimination
in Count 1 and for unpaid wages in Counts 3 and 4. Though other of Plaintiffs’ state-law
claims share fewer facts with Plaintiffs’ federal claims, there are enough overlapping facts
to conclude here that these “‘claims are such that [Plaintiffs] would ordinarily be expected
to try them all in one judicial proceeding.’” OnePoint Sols., LLC v. Borchert, 486 F.3d
342, 350 (8th Cir. 2007) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 725
(1966)).


                                              6
        CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 7 of 22




supplemental jurisdiction over state-law claims must apply the substantive law of the forum

state.” Cuellar-Aguilar v. Deggeller Attractions, Inc., 812 F.3d 614, 618 (8th Cir. 2015)

(citation omitted). In some cases, this means applying the forum state’s choice-of-law rules

to determine which state’s law governs. See Ferrell v. West Bend Mut. Ins. Co., 393 F.3d

786, 796 (8th Cir. 2005). But here, the Parties agree that Minnesota law governs Plaintiffs’

state-law claims, and there is no reason to second-guess the Parties’ agreement on this

question; almost every fact relevant to Plaintiffs’ claims occurred in Minnesota. See

Netherlands Ins. Co. v. Main Street Ingredients, LLC, 745 F.3d 909, 913 (8th Cir.

2014) (“Because the parties do not dispute the choice of Minnesota law, we assume,

without deciding, Minnesota law applies[.]”). In applying Minnesota law, a federal district

court must follow decisions of the Minnesota Supreme Court or, in the absence of binding

precedent from that court, “must predict how the Supreme Court of Minnesota would rule,

and . . . follow decisions of the [Minnesota Court of Appeals] when they are the best

evidence of Minnesota law.” Id. (quoting Friedberg v. Chubb & Son, Inc., 691 F.3d 948,

951 (8th Cir. 2012)).

                                                A

       Under Minnesota law, “‘[t]he elements of common law conversion are (1) the

plaintiff has a property interest and (2) the defendant deprives the plaintiff of that interest.’”

Noble Sys. Corp. v. Alorica Cent., LLC, 543 F.3d 978, 986 (8th Cir. 2008) (quoting Olson

v. Moorhead Country Club, 568 N.W.2d 871, 872 (Minn. Ct. App. 1997) (internal

quotation omitted)); see DLH, Inc. v. Russ, 566 N.W.2d 60, 71 (Minn. 1997) (defining

conversion “as an act of willful interference with personal property, ‘done without lawful


                                                7
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 8 of 22




justification by which any person entitled thereto is deprived of use and possession’”

(quoting Larson v. Archer–Daniels–Midland Co., 32 N.W.2d 649, 650 (1948))). “‘A

plaintiff's lack of an enforceable interest in the subject property is a complete defense

against conversion.’” Noble Sys. Corp., 543 F.3d at 986 (quoting Lassen v. First Bank

Eden Prairie, 514 N.W.2d 831, 838 (Minn. Ct. App. 1994)).

       Plaintiffs’ conversion claim is implausible for two primary reasons. First, Plaintiffs

do not allege facts plausibly showing that they had an enforceable property interest in funds

MTN received from the Minneapolis Public Schools. Plaintiffs seem to rely on two

allegations to show they had an interest in these funds: first, that the Minneapolis Public

Schools were “committed to paying drivers,” and second, that MTN did not use all of the

funds it received from the Minneapolis Public Schools to pay Plaintiffs, but “pocketed

some intended for Plaintiffs[.]” See Am. Compl. ¶¶ 43, 46. These and related allegations

describe an interest that is not enforceable. A “commit[ment] to paying drivers” is

aspirational and indefinite. It says nothing about the legal right of any one driver (or of

any Plaintiff here) to the payment of funds, or to the payment of particular funds or

amounts.    Plaintiffs nowhere allege that any funds or amounts were in any sense

“guaranteed” to drivers, either individually or collectively. Really, it seems implausible

that a driver’s “right to payment” wouldn’t depend on many factors—like dates of

employment, hours worked, rate of pay, etc.—and couldn’t be determined without

accounting for these facts. But the Amended Complaint includes no allegations regarding

any of these factors. The most one might reasonably infer from Plaintiffs’ averments is

that the amount of funds MTN received from the Minneapolis Public Schools was to some


                                             8
        CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 9 of 22




degree derived from the amount (or perhaps an estimated amount) of MTN’s driver payroll.

That is a long way away from saying that Plaintiffs had an enforceable interest in these

funds. It is possible to hypothesize facts that would come closer to creating an enforceable

right. What if, for example, the Minneapolis Public Schools cut a check payable to each

driver and delivered the checks to each driver in care of MTN? But Plaintiffs don’t allege

anything like that. Finally, it’s worth observing that Plaintiffs cite no legal authority

establishing their property right to these funds, and they cite no case establishing a property

right under like circumstances.

       Second, enforceable interest aside, the funds Plaintiffs describe in their Amended

Complaint are intangible and thus are not “property” to which the conversion cause of

action applies. The Minnesota Court of Appeals has held that “a conversion claim is viable

with respect to money only if the money is in a tangible form (such as a particular roll of

coins or a particular stack of bills) and is kept separate from other money.” TCI Bus. Cap.,

Inc. v. Five Star Am. Die Casting, LLC, 890 N.W.2d 423, 428–29 (Minn. Ct. App. 2017);

see Streambend Props. II, LLC v. Ivy Tower Minneapolis LLC, No. A18-1488, 2019 WL

2332409, at *8 (Minn. Ct. App. June 3, 2019). This holding jibes with Eighth Circuit’s

long-held understanding that Minnesota conversion law follows “the general rule . . . that

the cause of action only applies to tangible property, or intangible property customarily

merged in, or identified with, some document.” H.J., Inc. v. Int’l Tel. & Tel. Corp., 867

F.2d 1531, 1547 (8th Cir. 1989); see Advanced Ctrl. Tech., Inc. v. Iversen, No. 19-cv-1608

(DSD/TNL), 2021 WL 2646858, at *5 (D. Minn. Apr. 8, 2021) (same). The rule of TCI

Business Capital, Inc. serves sensible and practical interests, as this case demonstrates: It


                                              9
          CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 10 of 22




seems implausible that Plaintiffs would have suffered injury or objected if MTN paid

Plaintiffs to their satisfaction with dollars received from some revenue source other than

the Minneapolis Public Schools. If that is true, then Plaintiffs cannot realistically complain

about not receiving payment from the specific dollars MTN received from the Minneapolis

Public Schools. Regardless, Plaintiffs have not plausibly alleged that the funds MTN

received from the Minneapolis Public Schools were tangible and “kept separate” in any

sense.6

                                               B

          Plaintiffs’ breach-of-fiduciary-duty claim has four elements: “[1] duty, [2] breach,

[3] causation, and [4] damages.” Hansen v. U.S. Bank Nat’l Ass’n, 934 N.W.2d 319, 327

(Minn. 2019). MTN argues only that Plaintiffs have failed to allege facts plausibly

showing that MTN owed Plaintiffs a duty. Under Minnesota law, this is “an issue . . .

generally determine[d] as a question of law[.]” H.B. ex rel. Clark v. Whittemore, 552

N.W.2d 705, 707 (Minn. 1996).




6
        There are other problems with Plaintiffs’ conversion claim. Courts generally hold
that a conversion claim cannot be premised on the nonpayment of wages. See Voris v.
Lampert, 446 P.3d 284, 292–94 & n.6 (Cal. 2019) (“[W]e have found no reasoned state or
federal precedential decision holding that a cause of action for conversion will lie based on
the ordinary nonpayment of wages.”). And in Minnesota, the independent-duty rule has
been understood to preclude a conversion claim for wages (or other money) owed under a
contract. See, e.g., Staffing Specifix, Inc. v. TempWorks Mgmt. Servs., Inc., 896 N.W.2d
115, 125–26 (Minn. Ct. App. 2017); Klucas v. M.H. Graff & Assocs., No. 20-cv-762
(SRN/TNL), 2020 WL 6275971, at *3 (D. Minn. Oct. 26, 2020). Though Plaintiffs’
conversion claim seems to implicate them, a more thorough application of these rules to
the allegations in the Amended Complaint is not necessary in view of Plaintiffs’ failure to
plausibly allege a property interest.

                                               10
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 11 of 22




       “A fiduciary relationship is characterized by a ‘fiduciary’ who enjoys a superior

position in terms of knowledge and authority and in whom the other party places a high

level of trust and confidence.” Carlson v. SALA Architects, Inc., 732 N.W.2d 324, 330–31

(Minn. Ct. App. 2007) (citing Toombs v. Daniels, 361 N.W.2d 801, 809 (Minn. 1985)).

Some relationships are fiduciary per se. “Per se fiduciary relationships include trustee-

beneficiary,   attorney-client,   business   partnerships,   director-corporation,   officer-

corporation, and husband-wife.” Swenson v. Bender, 764 N.W.2d 596, 601 (Minn. Ct.

App. 2009). Apart from these per se fiduciary relationships, a “de facto” fiduciary

relationship may arise from a particular set of facts. Carlson, 732 N.W.2d at 330–31.

“Where the parties’ arrangement is not of a type that has been designated a per se fiduciary

relationship, the general rule in Minnesota is that it may be found to constitute a de facto

fiduciary relationship only where certain ‘special circumstances’ are present.” Carlson,

Inc. v. Int’l Bus. Machs. Corp., No. 10-cv-3410 (JNE/TNL), 2013 WL 6007508, at *6 (D.

Minn. Nov. 13, 2013). Several considerations are relevant to determining whether such

“special circumstances” exist. These include whether “one party place[d] its trust and

confidence in the other[,]” whether “one of the parties enjoyed superior or excessive

influence over the other party[,]” whether one party relied on the other party’s “superior

knowledge[,]” whether there was “[d]isparity in business experience and invited

confidence[,]” and “whether the alleged fiduciary knew of the dependent party’s

ignorance” or lack of understanding regarding the at-issue transaction or transactions.

4 Minn. Prac., Jury Instr. Guides – Civil § 23.10 (6th ed. Sept. 2020 Update) (citations

omitted); see also Carlson, Inc., 2013 WL 6007508, at *6 (recognizing that special


                                             11
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 12 of 22




circumstances establishing a de facto fiduciary relationship may be based on “a wide

disparity of experience and knowledge between the parties, uneven access to information

and resources, invited confidences, and the surrender of financial control[]”). Though

some of these factors may be present, a fiduciary-duty claim ordinarily is defeated if the

plaintiff knew or should have known that the defendant’s interests were adverse. Kennedy

v. Flo-Tronics, Inc., 143 N.W.2d 827, 830 (Minn. 1966); Carlson, Inc., 2013 WL 6007508,

at *7; Swenson, 764 N.W.2d at 602–03.7

       The Amended Complaint does not include allegations plausibly establishing that

MTN owed Plaintiffs a fiduciary duty. Plaintiffs do not—and could not—argue that their

claim implicates a per se fiduciary relationship. This case’s circumstances don’t come

close to fitting any of those categories. Plaintiffs allege a de facto relationship. But

importantly, Plaintiffs cite, and research has identified, no case applying Minnesota law to

hold that an employer—either generally or with respect to the payment of wages—owed

its employees a de facto fiduciary duty. The evident lack of a case reaching that result

makes sense. Employees and employers have adverse interests in many areas, and this is

especially true regarding compensation. This seemingly dispositive problem aside, the

allegations Plaintiffs identify to support the existence of a de facto fiduciary relationship

don’t. Plaintiffs observe that MTN received funds from the Minneapolis Public Schools



7
       Plaintiffs argue that the law imposes a fiduciary duty “to any situation where
somebody assumes a duty regarding another and then breaches it to the detriment of
another.” Pls.’ Mem. in Opp’n at 6. As the above discussion of Minnesota law shows, this
assertion is not correct. Indeed, if Plaintiffs’ assertion was correct, then every
undertaking—contractual or otherwise—would carry a fiduciary duty. That’s not the law.

                                             12
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 13 of 22




because MTN represented “they would be delivered to [] Plaintiffs[]” but that MTN “used

the payments for [its] own purposes.” Pls.’ Mem. in Opp’n at 5. But these allegations are

off point. What MTN represented to the Minneapolis Public Schools, and what it did with

the funds, don’t say anything about the nature of the relationship between Plaintiffs and

MTN. Plaintiffs argue that they trusted MTN to pay them with the Minneapolis Public

Schools’ funds “at a time that was critical to the health and safety of their families.” Id. at

6–7. Plaintiffs also say that they “relied upon the superior knowledge that [MTN]

possessed in order to obtain these funds.” Id. at 7. These allegations do not plausibly

distinguish Plaintiffs’ situation from that of every employee who relies on an employer to

earn revenue sufficient to make payroll. The law requires more to show a fiduciary

relationship. Plaintiffs also aver that a disparity in business experience and invited

confidence “clearly exist[] here.” Id. But Plaintiffs identify no allegations in the Amended

Complaint to support this assertion.

                                                C

       Next is Plaintiffs’ claim for common law fraud. Am. Compl. ¶¶ 102–116. Under

Minnesota law, Plaintiffs must allege facts plausibly establishing five elements: (1) that

MTN made a false representation of a material fact susceptible of knowledge; (2) that MTN

made the representation with knowledge of its falsity or without knowing whether it was

true or false; (3) that MTN made the representation with the intent to induce Plaintiffs to

act in reliance on it; (4) that the representation caused Plaintiffs to act in reliance on it; and

(5) that Plaintiffs suffered pecuniary damages as a result of that reliance. Valspar Refinish,

Inc. v. Gaylord’s, Inc., 764 N.W.2d 359, 368 (Minn. 2009).


                                               13
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 14 of 22




       In addition to Rule 12(b)(6)’s familiar standards, Defendants’ challenge to the

factual sufficiency of Plaintiffs’ fraud claim implicates the particularity-in-pleading

requirement of Rule 9(b).      “In alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “To

satisfy the particularity requirement of Rule 9(b), the complaint must plead such facts as

the time, place, and content of the defendant’s false representations, as well as the details

of the defendant’s fraudulent acts, including when the acts occurred, who engaged in them,

and what was obtained as a result.” U.S. ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d

552, 556 (8th Cir. 2006); see Streambend Props. II, LLC v. Ivy Tower Minneapolis,

LLC, 781 F.3d 1003, 1013 (8th Cir. 2015) (same). “The claim must identify who, what,

where, when, and how.” U.S. ex rel. Costner v. United States, 317 F.3d 883, 888 (8th Cir.

2003). While Rule 9(b) requires particularity in pleading, “a complaint need not be filled

with precise detail[.]” Moua v. Jani-King of Minn., Inc., 613 F. Supp. 2d 1103, 1110 (D.

Minn. 2009). Rather, “Rule 9(b) is to be read in the context of the general principles of the

Federal Rules, the purpose of which is to simplify pleading. Thus, the particularity required

by Rule 9(b) is intended to enable the defendant to respond specifically and quickly to the

potentially damaging allegations.” Costner, 317 F.3d at 888. “The level of particularity

required depends on the nature of a case,” E-Shops Corp. v. U.S. Bank Nat’l Ass’n, 678

F.3d 659, 663 (8th Cir. 2012), and to determine whether a party has satisfied Rule 9(b),

courts look to “the complexity or simplicity of the transaction or occurrence, the

relationship of the parties and the determination of how much circumstantial detail is




                                             14
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 15 of 22




necessary to give notice to the adverse party and enable him to prepare a responsive

pleading,” Payne v. United States, 247 F.2d 481, 486 (8th Cir. 1957) (citation omitted).

       The Amended Complaint’s allegations do not plausibly establish fraud with the

particularity Rule 9(b) requires. Consider first the representations Plaintiffs allege were

made to them.      Plaintiffs’ allegations that “MTN . . . indicated it would correct”

underpayments on paychecks, Am. Compl. ¶ 36, and that “MTN . . . told Plaintiffs [it]

could no longer provide” certain “raw data” underlying payroll records, id. ¶ 39, are quite

general. True, Plaintiffs allege that “Tuffa [sic], as well as, [sic] supervisors and managers

for Defendant MTN, were directly involved in these conversations and actions.” Id. ¶ 40.

But identifying a group of “involved” individuals does not identify who made these

statements.   No particular speaker, occasion, time, manner, or other information is

provided. The absence of this information appears significant in view of the Amended

Complaint’s next allegation that “MTN seldom corrected” these alleged underpayments.

Id. ¶ 37 (emphasis added).       The rational inference is that MTN corrected some

underpayments, meaning that in some instances, a statement that underpayments would be

“corrected” was true. Compliance with Rule 9(b) seems especially important in a situation

where the same statement may have been true on some occasions and false in others.

Plaintiffs’ allegation that MTN and Tufaa stated “that they would pay the drivers, including

Plaintiffs, but claimed that the [Minneapolis Public Schools] had not paid the funds for the

employees[,]” id. ¶ 44, exhibits similar deficiencies. Other than Tufaa, Plaintiffs don’t

allege who made this statement, when the statement was made, or how this statement was

communicated. Finally, Plaintiffs’ allegation that MTN “intentionally engaged in a pattern


                                             15
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 16 of 22




and practice of fraudulent inducements to Plaintiffs[,]” id. ¶ 102, pleads a legal conclusion

that doesn’t comply with Rule 8, see Iqbal, 556 U.S. at 679, and the allegation that MTN

“made a series of materially[]false statements to Plaintiffs about their compensation[,]” id.

¶¶ 103, lacks any particularity.8

       Consider next the statements Plaintiffs allege MTN made to third parties. To recap,

Plaintiffs allege that “the payments [MTN received] from two different governmental

entities for the same purpose were not disclosed to those governmental entities[,]” id. ¶ 30,

and that “MTN . . . continued to represent to the paying third parties that Plaintiffs

continue[d] to work for them, in order to obtain funds, but have not paid those Plaintiffs

anything, and have contradicted themselves regarding the status of said Plaintiffs[,]” id.

¶ 31; see also id. ¶¶ 70–71 (repeating allegation that MTN represented to third parties that

Plaintiffs were employees “to continue obtaining funds”). These allegations are not



8
         Two of the representations Plaintiffs allege were made to them—the statements that
MTN “would correct” paycheck underpayments and that MTN “would pay the drivers”—
concern future promises. This adds to the Amended Complaint’s Rule 9(b) deficiencies.
A future promise is generally non-actionable in fraud. Valspar, 764 N.W.2d at 368–69.
“It is true that a misrepresentation of a present intention c[an] amount to fraud,” but it “must
be made affirmatively to appear that the promisor had no intention to perform at the time
the promise was made.” Id. at 369 (citation omitted). Allegations that a defendant did not
fulfill a promise alone do not suffice. Munro v. Lucy Activewear, Inc., 899 F.3d 585
590–91 (8th Cir. 2018); Stumm v. BAC Home Loans Servicing, LP, 914 F. Supp. 2d 1009,
1014 (D. Minn. 2012). The Amended Complaint includes no allegations plausibly showing
that MTN or Tufaa promised to pay Plaintiffs with no intention of doing so. The absence
of these necessary allegations is another reason to dismiss Plaintiffs’ fraud claim. See
Martens v. Minn. Mining & Mfg. Co., 616 N.W.2d 732, 747–48 (Minn. 2000) (affirming
dismissal of complaint “devoid of any specific claim that . . . statements were
representations the appellant knew were false or had no intention of fulfilling at the time
they were made”); Ambassador Press, Inc. v. Durst Image Tech. U.S., LLC, 949 F.3d 417,
423 (8th Cir. 2020) (same).

                                              16
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 17 of 22




particular. They do not identify circumstances plausibly suggesting that either the alleged

non-disclosure or representation was false. They identify no individual responsible for the

non-disclosure or representation. There are no allegations regarding the timing or form of

the representation. And there are no allegations establishing Plaintiffs’ reliance on the

representation. There is more. Plaintiffs allege these facts “on information and belief.”

See id. ¶¶ 30, 31, 70, 71. As the Eighth Circuit has explained:

                “Allegations pleaded on information and belief usually do not
                meet Rule 9(b)’s particularity requirement.” Drobnak v.
                Andersen Corp., 561 F.3d 778, 783 (8th Cir. 2009). “When the
                facts constituting the fraud are peculiarly within the opposing
                party’s knowledge, however, such allegations may be pleaded
                on information and belief.” Id. at 783–84. “If the plaintiff’s
                allegations of fraud are . . . based only on information and
                belief, the complaint must set forth the source of the
                information and the reasons for the belief.” Munro, 899 F.3d
                at 590.

Ambassador Press, Inc., 949 F.3d at 421. Here, Plaintiffs do not say whether facts

regarding MTN’s statements to third parties are “peculiarly within” MTN’s knowledge. If

they are, the Amended Complaint sets forth neither the source of these allegations nor the

reasons underlying Plaintiffs’ belief. These deficiencies warrant dismissal of Plaintiffs’

fraud claim.9


9
       Plaintiffs introduce new allegations in their response brief. For example, Plaintiffs
say that “[t]he statements regarding COVID-19 pay were all made [1] at the workplace [2]
to the Plaintiffs” and “[3] shortly after [the] Minneapolis Public Schools closed in mid-
March 2020, prior to the end of the school year.” Pls.’ Mem. in Opp’n at 14–15. It is
fundamental that Plaintiffs cannot amend their Amended Complaint by introducing new
allegations in an opposition brief. Al-Saadoon v. Barr, 973 F.3d 794, 804–05 (8th Cir.
2020) (“[I]t is axiomatic that a complaint may not be amended by the briefs in opposition
to a motion to dismiss.” (citation omitted)).


                                              17
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 18 of 22




                                              D

       Plaintiffs’ unjust-enrichment claim must also comply with Rule 9(b) but, for the

same reason discussed in Part C, does not.            Rule 9(b)’s particularity-in-pleading

requirement extends to claims “grounded in fraud” regardless of label. Cox v. Mortg. Elec.

Registration Sys., Inc., 685 F.3d 663, 672–73 (8th Cir. 2012) (“Under Minnesota law, any

allegation of misrepresentation, whether labeled as a claim of fraudulent misrepresentation

or negligent misrepresentation, is considered an allegation of fraud which must be pled

with particularity.” (citation omitted)); Liberty Mut. Fire Ins. Co. v. Acute Care

Chiropractic Clinic P.A., 88 F. Supp. 3d 985, 1008 (D. Minn. 2015) (“[B]ecause

allegations of fraud underlie the unjust enrichment claim, a heightened pleading standard

applies.”). Plaintiffs’ unjust-enrichment claim is grounded in fraud. It is paired with the

fraud claim in Count 5 and hangs on the allegation that “[a]s a direct result of the fraudulent

behavior, [] MTN has enjoyed unjust enrichment.” Am. Compl. ¶ 115. In other words,

Plaintiffs allege that MTN’s fraud made its receipt and retention of funds from the

Minneapolis Public Schools and “PPP funding” unjust. Id. ¶ 113. Plaintiffs include no

specific allegations that are unique to their unjust-enrichment claim. So Plaintiffs’ failure

to satisfy Rule 9(b) with respect to their fraud claim means their unjust-enrichment claim

must be dismissed for the same reason.

       Lack of particularity aside, Defendants’ motion implicates two purely legal issues

with respect to the unjust-enrichment claim. The first issue concerns the first element of

unjust enrichment under Minnesota law, and specifically whether this element requires that

a benefit be conferred on a defendant by the plaintiff. Many decisions of the Minnesota


                                              18
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 19 of 22




Court of Appeals seem to say “yes,” identifying the elements of the cause of action (in one

precise form or another) as follows: (1) a benefit be conferred by the plaintiff on the

defendant; (2) the defendant accepted the benefit; (3) the defendant retained the benefit

although retaining it without payment is inequitable. E.g., Zinter v. Univ. of Minn., 799

N.W.2d 243, 247 (Minn. Ct. App. 2011); see also Defs.’ Mem. in Supp., App’x. A (citing

21 cases). Several cases from this District describe the first element in this way. E.g.,

Dean St. Cap. Advisors, LLC v. Otoka Energy, LLC, No. 17-cv-1781 (MJD/BRT), 2019

WL 1405910, at *12 (D. Minn. Mar. 28, 2019) (“Minnesota unjust enrichment law requires

that the benefit be conferred by the plaintiff.”). At the same time, some Minnesota Supreme

Court cases omit the “conferred by the plaintiff” language from the cause of action’s first

element. In Caldas v. Affordable Granite & Stone, Inc., for example, the Minnesota

Supreme Court, quoting from an earlier decision, described the elements as follows:

              To establish an unjust enrichment claim, the claimant must
              show that the defendant has knowingly received or obtained
              something of value for which the defendant in equity and good
              conscience should pay. [U]njust enrichment claims do not lie
              simply because one party benefits from the efforts or
              obligations of others, but instead it must be shown that a party
              was unjustly enriched in the sense that the term unjustly could
              mean illegally or unlawfully.

820 N.W.2d 826, 838 (Minn. 2012) (quoting ServiceMaster of St. Cloud v. GAB Bus.

Servs., Inc., 544 N.W.2d 302, 306 (Minn. 1996)). Descriptions of the cause of action’s

elements like that in Caldas have prompted courts in this District to question whether

Minnesota law requires, as an element of an unjust-enrichment claim, that a plaintiff

plausibly allege a benefit conferred “directly” by the plaintiff. E.g., Luckey v. Alside, Inc.,



                                              19
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 20 of 22




245 F. Supp.3d 1080, 1099 n.26 (D. Minn. 2017) (citing, among other cases, Rapp v. Green

Tree Servicing, LLC, 302 F.R.D. 505, 514 n.4 (D. Minn. 2014)).

       The second issue concerns preemption. “Minnesota courts repeatedly have held that

the availability of statutory claims (whether state or federal) will preclude the assertion of

an unjust-enrichment or other equitable claim seeking the same relief.” Cummins Law

Office, P.A. v. Norman Graphic Printing Co., 826 F. Supp. 2d 1127, 1132 (D. Minn. 2011)

(collecting cases). Among other contexts, this rule applies to bar unjust-enrichment claims

seeking wages when “statutory standards for recovery are set by the legislature.” Frank v.

Gold’n Plump Poultry, Inc., No. 04-cv-1018 (PJS/RLE), 2007 WL 2780504, at *11–12 (D.

Minn. Sept. 24, 2007) (quoting Southtown Plumbing, Inc. v. Har–Ned Lumber Co., 493

N.W.2d 137, 140 (Minn. Ct. App. 1992)); see also Cruz v. Lawson Software, Inc., 764 F.

Supp. 2d 1050, 1071 (D. Minn. 2011). Here, though it is not entirely clear, Plaintiffs’

unjust-enrichment allegations suggest that the claim concerns unpaid wages. See Am.

Compl. ¶¶ 103–05, 110–11.        If Plaintiffs seek additional or different relief, it’s not

discernable from the Amended Complaint what that is (or might be). There are federal and

state labor laws that establish standards for recovery of unpaid wages. Plaintiffs assert

claims under them. See id. ¶¶ 89–101.

       Though these legal issues stand in the way of Plaintiffs’ ability to plausibly plead

an unjust-enrichment claim, it is unnecessary and unwise to resolve them now. The claim

will be dismissed because Plaintiffs failed to plead the claim with particularity. If Plaintiffs

seek, and are granted, leave to amend to try to remedy the lack of particularity, it is possible




                                              20
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 21 of 22




Plaintiffs may add allegations bearing on either or both of these legal issues. It makes

better sense to address these questions if and when that happens.

                                              *

       Defendants requested a with-prejudice dismissal of Plaintiffs’ conversion, breach-

of-fiduciary-duty, fraud, and unjust-enrichment claims. Defs.’ Reply at 19. Plaintiffs did

not weigh in on this issue. “Federal courts have disagreed to some extent over whether a

dismissal under Rule 12(b)(6) is ‘normally one with prejudice or without prejudice,’” but

district courts “ultimately have discretion to decide between” the two. Miles v. Simmons

Univ., 514 F. Supp. 3d 1070, 1079–80 (D. Minn. 2021) (citation omitted). “A dismissal

with prejudice is typically appropriate when a plaintiff has shown persistent pleading

failures despite one or more opportunities to amend, or when the record makes clear that

any amendment would be futile.” Id. at 1080 (internal quotation marks and citations

omitted). A without-dismissal prejudice may be warranted, however, when claims “might

conceivably be repleaded with success.”           Washington v. Craane, No. 18-cv-1464

(DWF/TNL), 2019 WL 2147062, at *5 (D. Minn. Apr. 18, 2019), report and

recommendation adopted, 2019 WL 2142499 (D. Minn. May 16, 2019).

       Plaintiffs’ conversion and breach-of-fiduciary duty claims will be dismissed with

prejudice. Plaintiffs amended their complaint once already. Plaintiffs have identified no

allegations they might add to address these claims’ legal deficiencies. And it is difficult to

envision how these claims might be plausibly repleaded. Notwithstanding Plaintiffs’

previous amendment, the fraud and unjust-enrichment claims are somewhat different.

Their primary deficiency is a lack of particularity. That is a pleading problem, and it is


                                             21
       CASE 0:21-cv-00268-ECT-ECW Doc. 30 Filed 08/31/21 Page 22 of 22




conceivable Plaintiffs might be able to cure this deficiency. For this reason, the fraud and

unjust-enrichment claims will be dismissed without prejudice.

                                         ORDER

       Based on all the files, records, and proceedings herein, IT IS ORDERED THAT

Defendants’ Partial Motion to Dismiss the Amended Complaint [ECF No. 8] is

GRANTED as follows:

       1.     All claims in the Amended Complaint against Defendant MTN Leasing, LLC

              are DISMISSED without prejudice.

       2.     To the extent it is asserted against Defendant Tashitaa Tufaa, Count One of

              the Amended Complaint is DISMISSED without prejudice.

       3.     Count Two of the Amended Complaint is DISMISSED with prejudice.

       4.     Count Five of the Amended Complaint is DISMISSED without prejudice.


Dated: August 31, 2021                           s/ Eric C. Tostrud
                                                 Eric C. Tostrud
                                                 United States District Court




                                            22
